Citation Nr: 0516494	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-18 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from November 1966 to November 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this case in November 2004 for procedural 
considerations, and that the action requested in its remand 
has been accomplished.  This case is now ready for further 
appellate review.

The Board further observes that at the time of the veteran's 
death, there was a pending claim seeking service connection 
for status post esophagogastrectomy due to adenocarcinoma of 
the gastric cardia.  In this regard, while there is 
discussion in the original rating decision of July 1998 and 
September 1998 statement of the case as to the denial of this 
claim for accrued benefits purposes, the original rating 
decision specifically advised the appellant that should she 
wish to appeal the denial of her accrued benefits claim, she 
should specify in a notice of disagreement that she desired 
to appeal this issue.  Thereafter, the August 1998 notice of 
disagreement indicated that the appellant was appealing the 
denial of dependency and indemnity compensation (DIC) but was 
silent regarding the accrued benefits claim.  Accordingly, 
despite the fact that the September 1998 statement of the 
case continued to address this issue in the body of the 
statement, the Board finds that is not a matter that has been 
perfected for appellate review.



FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
the veteran's death as metastatic carcinoma of 
gastroesophageal junction.

2.  The metastatic carcinoma of gastroesophageal junction 
implicated in the veteran's death was not etiologically 
related to active military service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the appellant has been 
notified on numerous occasions of the need to submit medical 
evidence linking the veteran's death to active service.

First, following the filing of appellant's claim, appellant 
was advised in the July 1998 rating decision, September 1998 
statement of the case, and July 1999 supplemental statement 
of the case that evidence received in connection with the 
claim for service connection for cause of death failed to 
establish any relationship between the veteran's death and 
service.  

Thereafter, a February 2003 VCAA notice letter advised the 
appellant of the evidence necessary to substantiate her claim 
(including specific notice that the Secretary had continued 
to determine that there was no positive association between 
herbicide exposure and tumors of the gastrointestinal tract), 
and the respective obligations of the veteran and the 
Department of Veterans Affairs (VA) in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the receipt of additional evidence, a May 2003 
supplemental statement of the case continued to find that the 
evidence of record still did not show that the cause of the 
veteran's death was related to military service, either as a 
result of exposure to Agent Orange or otherwise.  In 
addition, pursuant to the Board's remand of November 2004, a 
March 2005 supplemental statement of the case noted the May 
2004 independent medical expert (IME) opinion that the 
evidence did not support the conclusion that there was a 
relationship between the veteran's cancer and service, and 
that the evidence of record otherwise continued to 
preponderate against the claim.  

Although the February 2003 VCAA notice letter clearly came 
long after the July 1998 rating decision that originally 
denied the claim, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that appellant has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that have not already been obtained or that are not 
adequately addressed in documents that are contained in the 
claims file.  Although the appellant does state in a 
statement in March 2003 that there are relevant treatment 
records over the period of March 1995 to February 1998, and 
the claims file reflects only treatment records through 
February 1997, there is no representation that additional 
medical records dated between February 1997 and February 
1998, if any, would contain anything more than additional 
treatment records that would not address the issue of whether 
gastroesophageal cancer was related to exposure to Agent 
Orange in service.  

Moreover, neither appellant nor her representative has 
indicated any intention to provide any additional medical 
opinion in response to the May 2004 IME opinion.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne,  Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2004).  In addition, presumptive service 
connection is now warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  

The Secretary, under the authority granted by the Agent 
Orange Act of 1991 and the Veterans Education and Benefits 
Expansion Act of 2001, has also determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for certain specified disorders, including 
gastrointestinal and digestive disease and gastrointestinal 
tract tumors.  68 Fed. Reg. 27630-27641 (May 20, 2003).

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Pre-service private medical records from August and September 
1966 reflect that the veteran had been under a physician's 
care since August 1966 for mid-epigastric discomfort that was 
worse with some foods and accompanied by tenderness.  An 
upper gastrointestinal (GI) series in August 1966 was 
interpreted to reveal a spastic and irritable duodenal cap.  
No definite ulcer crater was identified.  As of September 
1966, medication and diet had produced little, if any, relief 
of the veteran's symptoms and the diagnosis was chronic 
duodenitis and possible duodenal ulcer.  There are no 
additional private medical records that identify further 
treatment for this condition prior to the veteran's 
enlistment in November 1966.

A January 1966 pre-enlistment examination reflects additional 
notations dated November 1966 that identify the medical 
report documenting the findings of irritable duodenal cap 
without evidence of ulcer.  

None of the veteran's service medical records discloses any 
reference to esophageal cancer or complaints or treatment for 
duodenitis.  The records do indicate that the veteran 
received treatment for sore throats in March and April 1967, 
and again in May 1967, in connection with an upper 
respiratory infection.  

At the veteran's separation examination in November 1968, the 
veteran denied any history of frequent indigestion or 
stomach, liver or intestinal trouble and there were no 
relevant findings or diagnoses with respect to the esophagus 
or cancer.

The first indication in the record of medical treatment for 
cancer and/or a disorder medically linked to the esophagus is 
found in private treatment records from F. A. H. Center which 
reflect initial complaints in early 1995.  Thereafter, 
treatment records from S. Community Hospital include a March 
1995 GI series that was interpreted to reveal a persistent 
area in the gastroesophageal junction that was suspicious for 
neoplastic infiltration.  

The records from S. Community Hospital also include an August 
1995 medical report from Dr. P. that indicates that the 
veteran was found to have carcinoma of the gastroesophageal 
junction for which he had surgery in May 1995.  At that time, 
a larger ulcerated poorly differentiated adenocarcinoma was 
noted in the gastric caria area, invading the muscle wall of 
both the esophagus and stomach, and adventitial fat.  One of 
the nodes was also noted to be positive.  Dr. P. also noted 
that Dr. K. had started the veteran on the first course of 
chemotherapy and that the veteran was due to begin the second 
course the following week, at which time he would also be 
started on radiation therapy.  

A February 1997 consultation report from Dr. P. reflects that 
the veteran had developed bilateral supraclavicular nodes, 
which were determined to be malignant and consistent with 
previously known metastatic adenocarcinoma at the 
gastroesophageal junction.  Dr. P. went on to comment that 
the nodes were obviously metastatic and the computed 
tomography (CT) revealed some anterior upper mediastinal 
nodes around the aortic arch.  

The death certificate indicates the immediate cause of the 
veteran's death as metastatic carcinoma of gastroesophageal 
junction.

An April 1999 statement from Dr. K. reflects that the veteran 
had been under her care throughout his illness when he died 
of metastatic adenocarcinoma of the gastroesophageal 
junction.  Dr. K. noted that at the time of this diagnosis, 
it was unclear what contributed to his disease process.  In 
addition, Dr. K. noted that the veteran did not have known 
contributing factors such as Barrett's esophagus, H. pyloric 
infection or poor nutritional intake.  Therefore, Dr. K. 
concluded that other possible contributing factors ought to 
be considered within the differential diagnosis of his 
etiology.  

At the appellant's personal hearing in April 1999, appellant 
testified that she was convinced that the veteran's 
gastroesophageal cancer was related to his exposure to Agent 
Orange in service (transcript (T.) at p. 4).  She noted that 
while a doctor had not opined such a relationship, she had 
provided supporting documents that would lead one to believe 
that there was a relationship (T. at p. 4).  The veteran 
began having problems that were later diagnosed as 
gastroesophegeal carcinoma in January 1995 (T. at p. 7).  She 
recalled that the veteran began having GI disturbances 
approximately two to three years after service (T. at p. 8).  
The appellant's representative noted that information from 
the VA indicated that a relationship between the veteran's 
esophageal cancer and Agent Orange exposure was a real 
possibility (T. at p. 10).

At appellant's personal hearing in April 1999, she provided a 
copy of a report to the Secretary of VA reported by Special 
Assistant, Admiral E.R. Zumwalt, Jr., in which Admiral 
Zumwalt concluded that based on his review of the scientific 
literature related to the health effects of Vietnam Veterans 
exposed to Agent Orange and other studies concerning the 
health hazards of civilian exposure, there was adequate 
evidence for the Secretary to reasonably conclude that it was 
at least as likely as not that there was a relationship 
between exposure to Agent Orange and various disorders, to 
include esophageal cancers.

Also provided at the time of the hearing was a copy of a 
newspaper article that addressed appellant's efforts to 
obtain service connection for the cause of the veteran's 
death based on his exposure to Agent Orange.  The article 
indicated that the claim had been denied on the basis that 
the veteran's cancer had yet to be recognized as being caused 
by Agent Orange. 

In March 2003, appellant provided a 1988 article from the 
Oklahoma Agent Orange Foundation which noted that six studies 
of Vietnam Veterans over the previous ten years had found 
significant excess in digestive system death and disease.  It 
was further noted that additional studies of people involved 
in the manufacture of  herbicides or occupational exposure 
were also found to have an excess of digestive system 
disease, including stomach cancer.

The Board obtained a relevant IME opinion from Dr. W. in May 
2004.  Following his review of the record in this matter, Dr. 
W. opined that based on his review of the available 
literature, there was no reason to conclude that the 
veteran's cancer might be attributed to Agent Orange 
exposure.  He noted that no epidemiologic evidence of a 
causal relationship or association had been generated, and 
that the Institute of Medicine 2002 Update on Agent Orange 
was the most definitive review of the available literature on 
Agent Orange and cancer causation.  Dr. W. further opined 
that he did not believe that the scientific evidence 
supported the conclusion of Admiral E.R. Zumwalt, Jr. 
regarding a relationship between Agent Orange exposure and 
esophageal or gastric cancers, and that the appellant's 
assertion that adenocarcinoma of the gastroesophageal 
junction was a respiratory cancer was not consistent with 
current medical nomenclature.

Dr. W. concluded that he could not find support for a claim 
of entitlement to service connection for the veteran's death 
from adenocarcinoma of the gastroesophageal junction due to 
exposure to herbicides during military service in the 
Republic of Vietnam.


II.  Analysis

The record shows that the veteran was 52 years old when he 
died in February 1998.  A death certificate dated in February 
1998 reveals that he died of metastatic carcinoma of the 
gastroesophageal junction.  There is no medical evidence 
indicating that the veteran's metastatic gastroesophageal 
cancer was present in service, manifest within one year 
thereafter, or that the metastatic gastroesophageal cancer 
was linked to service.  The Board must point out that the 
clinical evidence of record overwhelmingly and consistently 
indicates that the first manifestations linked to the 
esophageal cancer appeared no earlier than 1995.  There is no 
medical evidence or document that suggests, much less 
indicates, that the cancer had been present in service or 
within the one year presumptive period after separation from 
service provided for malignant tumors.  

The appellant primarily maintains that the veteran's 
gastroesophageal cancer was the result of his exposure to 
Agent Orange during the Vietnam War.  The Board finds, 
however, that the regulatory provisions for presumptive 
service connection after herbicide exposure do not support 
the appellant's claim.  In fact, the VA Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for certain specified 
disorders, including gastrointestinal and digestive disease 
and gastrointestinal tract tumors.  Because the Secretary has 
not determined that a presumption of service connection for 
metastatic gastroesophageal cancer is warranted for Agent 
Orange exposed veterans, such a presumption does not apply 
here.  The record indicates that the esophageal cancer 
metastasized to other areas of the body, but it is not clear 
that it metastasized to the lungs.  Cancers of the 
respiratory system are among the disorders for which 
presumptive service connection is provided under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309(e), unless there is 
competent evidence that demonstrates intercurrent disease so 
as to rebut the presumption.  In this case, however, the 
medical evidence is clear that the cancer originated in the 
esophagus and that any cancer of the lung would not represent 
a primary disorder, but a metastasis.  This medical evidence 
is "affirmative evidence to the contrary" that rebuts the 
presumption that any respiratory cancer was related to 
exposure to herbicides.  Such a conclusion is squarely in 
accord with Darby v. Brown, 10 Vet. App. 243 (1997).

Of course, the fact that the Secretary has not determined 
that there is any presumptive basis to service connect 
gastroesophageal cancer does not preclude the appellant from 
establishing such a relationship.  However, to do so, she 
must submit competent medical evidence to support her 
assertion.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, as was noted previously, the Board notes that 
the appellant has been adequately advised of this need, and 
has not been able to provide a medical opinion in support of 
such a relationship.  

While the Board has reviewed the April 1999 medical statement 
of Dr. K., Dr. K. does not opine a relationship between Agent 
Orange exposure and the veteran's death, and instead, 
speculates that other possible contributing factors ought to 
be considered within the differential diagnosis of his 
etiology.  Opinions that are speculative in nature cannot 
support a claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Although the appellant has also proffered articles 
in support of her claim, including a report prepared on 
behalf of the Secretary in 1990, the Secretary has still 
chosen not to include gastroesophageal cancer as 
presumptively associated with exposure to Agent Orange, and 
in any event, it has been held that reports or treatises that 
generally link disorders to specified etiology are of little 
or no probative value.  Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion" (citing Sacks v. West, 
11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).

Moreover, an independent medical examiner reviewed the record 
and relevant literature in May 2004, and determined that 
there was no reason to conclude that the veteran's cancer 
might be attributed to Agent Orange exposure, that no 
epidemiologic evidence of a causal relationship or 
association had been generated, that he did not believe that 
the scientific evidence supported the conclusion of Admiral 
E.R. Zumwalt, Jr. regarding a relationship between Agent 
Orange exposure and esophageal or gastric cancers, and that 
the appellant's assertion that adenocarcinoma of the 
gastroesophageal junction was a respiratory cancer was not 
consistent with current medical nomenclature.  Dr. W. 
therefore summarized that he could find no support for the 
appellant's claim of entitlement to service connection for 
the veteran's death from adenocarcinoma of the 
gastroesophageal junction due to exposure to herbicides 
during military service in the Republic of Vietnam.

In the instant case, the only non-generic evidence in support 
of the appellant's assertion that the veteran's 
gastroesophageal cancer was related to exposure to Agent 
Orange or was otherwise related to his active service 
consists of her own testimony and statements.  There is 
nothing in the record to show the appellant is other than a 
lay party without any medical expertise.  The United States 
Court of Appeal for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court) has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, her evidentiary 
assertions concerning medical causation also lack any 
probative value.

In summary, the Board finds that the evidence establishes 
that the veteran's gastroesophageal cancer had its onset many 
years after service.  No physician or other health care 
provider has indicated on the record that the veteran's 
gastroesophageal cancer was present during service, within 
one year thereafter, or was the result of exposure to Agent 
Orange in service, and the lay assertions to the effect that 
a disease is related to service are neither competent nor 
probative of the critical issue in question.  In view of the 
lack of evidence of esophageal symptoms in service or 
documented post-service symptoms until 1995, and the lack of 
competent medical evidence to support the claim, the Board 
has no alternative but to conclude that a preponderance of 
the evidence is against the claim.


ORDER

The claim for service connection for cause of death is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


